Citation Nr: 1450776	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for right total shoulder replacement.

2.  Entitlement to a disability rating higher than 10 percent for left upper extremity radiculopathy.

3.  Entitlement to a compensable disability rating for pain disorder.

4.  Entitlement to a disability rating higher than 30 percent for degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for erectile dysfunction as secondary to service-connected cervical spine disability.

6.  Entitlement to a disability rating higher than 50 percent for status-post total replacement of left shoulder joint.

7.  Entitlement to a disability rating higher than 10 percent for right carpal tunnel syndrome.

8.  Entitlement to a disability rating higher than 10 percent for left carpal tunnel syndrome.

9.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to May 2005.

The claims are before the Board of Veterans' Appeals (Board) on appeal of September 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.

In May 2014, additional evidence was added to the claims file, along with a waiver of initial RO consideration.

The increased rating claims for right and left shoulder disabilities, left upper extremity radiculopathy, cervical spine disability, pain disorder, right and left carpal tunnel syndrome, as well as the service connection claim for erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2014, the Board received the Veteran's statement indicating that he wished to withdraw his appeal seeking entitlement to SMC based on aid and attendance, and the Board received the request prior to the promulgation of a decision. 

2.  Competent medical evidence relates the Veteran's current sleep apnea to his service-connected pain disorder.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to SMC based on aid and attendance are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria to establish entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawn Per the Veteran's Request

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected an appeal from a September 2010 rating decision, as relevant, that denied entitlement to SMC based on aid and attendance.  However, during the April 2014 hearing, the undersigned Acting VLJ indicated that the Veteran wished to withdraw his appeal seeking SMC based on aid and attendance, and such statement was reduced to writing in the hearing transcript. Once the Board received the Veteran's statement withdrawing that claim, there remained no allegations of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the issue and it is therefore dismissed.   38 U.S.C.A. § 7105(d) (5) (West 2002). 


Service Connection Claim for Sleep Apnea

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2014).

In this case, the Board awards service connection for sleep apnea, which represents a full grant of the benefit sought.  Without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran asserts that he has sleep apnea which is etiologically related to his service-connected pain disorder.  During his hearing, he stated that ***

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Service connection may also be granted on a secondary basis where a condition is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

First, the medical evidence shows a current diagnosis of obstructive sleep apnea.  See February 2012 private sleep study report and treatment records provided by Z.E., M.D. associated with Independent Lung Associates.  Second, service connection is currently in effect for a pain disorder.   Third, there is competent medical evidence relating the two disabilities.  According to a February 2012 treatment record, Dr. Z.E. indicated that the Veteran's chronic pain syndrome is probably the etiology of his sleep apnea, given his spontaneous arousals experienced during the night.  In addition, Dr. Z.E. added in a May 2014 statement that the Veteran's obstructive sleep apnea is related to his chronic pain disorder.  See Wallin, 11 Vet. App. at 512.  That doctor reasoned that a significant amount of arousals during the Veteran's sleep study were not related to sleep apnea, but rather to his severe pain disorder.  

Resolving any doubt in his favor, the criteria to establish service connection for sleep apnea are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal seeking an increased rating for SMC based on aid and attendance is dismissed.

Service connection for sleep apnea, secondary to service-connected pain disorder, is 
granted.


REMAND

Remand is necessary to obtain identified outstanding records identified by the Veteran during his August 2014 personal hearing and to afford him VA examinations to determine the current nature and severity of his service-connected right shoulder disability, left shoulder disability, left upper extremity radiculopathy, pain disorder, cervical spine disability, right carpal tunnel syndrome, and left carpal tunnel syndrome.  He suggests a worsening of his service-connected disabilities since last examined by VA in 2010. 

In addition, with regard to the service connection claim for erectile dysfunction an October 2010 VA examiner concluded that such disability is not related to the service connected cervical spine disability.  However, more recently, the Veteran submitted a May 2014 statement authored by Dr. L.Z. in which he appears to relate the Veteran's erectile dysfunction to his cervical spine surgery, but adequate rationale was not provided.  Consequently, an addendum is necessary to help resolve the issue of etiology.
	


Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary authorization(s), request the Veteran's current treatment records from the FLORIDA ORTHOPEDIC INSTITUTE in Tampa, Florida, and any other evidence identified by the Veteran that has not been previously secured.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records. 

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his right and left shoulder disabilities.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a).  Provide the ranges of motion for BOTH SHOULDERS, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  

b).  With respect to the scapulohumeral articulations, indicate whether there is (a) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (b) ankylosis that is intermediate between favorable and unfavorable; or (c) unfavorable ankylosis, with abduction limited to 25 degrees from the side.

c).  For each arm, also specify whether there is a fibrous union, non-union (false flail joint), or loss of head of the humerus (flail shoulder).

d).  If there is recurrent dislocation of either shoulder, specify, for each shoulder, whether this is manifested by infrequent episodes with guarding of movement at shoulder level, or frequent episodes with guarding of all arm movements.
The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3.  Schedule the Veteran for VA spine and neurologic examinations to determine the current severity of his service-connected degenerative disc disease of the cervical spine, left upper extremity radiculopathy, and right and left carpal tunnel syndrome.
 
The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

After reviewing the claims file and examining the Veteran, the examiner is asked to:
 
a).  Report all findings and note all associated symptoms of the service-connected cervical spine disability, left upper extremity radiculopathy, and bilateral carpal tunnel syndrome.

b).  Provide the range of motion of the cervical spine in degrees and indicate whether there is objective evidence of pain on motion.   

c),  State whether there is evidence of favorable or unfavorable ankylosis of the cervical spine.  

d).  Indicate whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's neck.  The examiner should specifically note whether any objective evidence of pain upon repetitive use or during flare ups causes any additional functional loss in terms of degrees.

e).  Indicate whether his service-connected cervical spine disability produces incapacitating episodes (periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician), and if so, document the frequency of such incapacitating episodes; 

f).  All neurological manifestations of the Veteran's service-connected degenerative disc disease of the cervical spine must be identified.  

g).  Indicate what nerve is affected by the service-connected left upper extremity radiculopathy and determine whether such disability results in mild, moderate, or severe incomplete paralysis.

h).  For each upper extremity, indicate whether carpal tunnel syndrome results in mild, moderate, or severe incomplete paralysis of the median nerve.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4.  Schedule the Veteran for a VA examination to determine the current extent and severity of his service-connected pain disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

The examiner is asked to identify the nature, frequency and severity of the Veteran's service-connected pain disorder, and specifically address the degree of social and occupational impairment caused by this disability.  A current Global Assessment of Functioning (GAF) scale score should be provided.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

5.  Forward the Veteran's claims file to the examiner who performed the October 2010 VA genitourinary examination, or if she is unavailable, from another suitably qualified clinician.  The purpose of the ADDENDUM is to clarify the etiology of the Veteran's erectile dysfunction.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After re-reviewing the claims file, the examiner is asked to respond to the following:

a).  Clarify whether the Veteran's erectile dysfunction is proximately due to, the result of, or ALTERNATIVELY CHRONICALLY AGGRAVATED OR WORSENED by the Veteran's service-connected cervical spine disability and/OR SURGERY for such condition, or any other service-connected disability.  Reconcile the opinion with the May 2014 opinion provided by Dr. L.Z. in which he appears to relate the Veteran's erectile dysfunction to cervical spine surgery.

If the examiner determines that there is chronic aggravation or worsening of the current erectile dysfunction by a service-connected disability, s/he should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

b).  If the examiner determines that the erectile dysfunction is not etiologically related to a service-connected disability, then determine whether the Veteran's erectile dysfunction began during active service or is otherwise related to any incident of service.  

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

6.  After the above is completed, adjudicate the issues on appeal.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


